Citation Nr: 1707882	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  12-27 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an effective date prior to January 30, 1998, for the grant of service connection for diabetes mellitus.

2.  Entitlement to an effective date prior to January 30, 1998, for the grant of service connection for coronary artery disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel



INTRODUCTION

The Veteran served on active duty from August 1965 to August 1968, and from October 1978 to August 1982, in the United States Army. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case must take into account the existence of these electronic records.

The issue of an earlier effective date for the grant of service connection for coronary artery disease is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An initial claim for service connection for diabetes mellitus was received by the AOJ on January 30, 1998.

2.  The Veteran was diagnosed with diabetes mellitus prior to January 30, 1998.

3.  No communication was received prior to January 30, 1998, that could be interpreted as an informal or formal claim for service connection for diabetes mellitus.



CONCLUSIONS OF LAW

The criteria for entitlement to an effective date prior to January 30, 1998, for the grant of service connection for diabetes mellitus are not met.  38 U.S.C.A. §§ 5110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.114, 3.400, 3.816 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

With regard to the effective date issues, in cases where service connection has been granted and an effective date has been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Indeed, to hold that section 5103(a) continues to apply after a disability rating or an effective date has been determined would essentially render sections 7105(d) and 5103A and their implementing regulations insignificant and superfluous, thus disturbing the statutory scheme.  Dingess v. Nicholson, 19 Vet. App. 473, 491, 493, 500 -01 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007). 

Where a claim has been substantiated after the enactment of the VCAA, the Veteran bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements, including an effective date.  There has been no allegation of such error in this case by the Veteran.  Therefore, no further VCAA notice is necessary for the downstream effective date issue.

With respect to the duty to assist, the Board finds that all necessary development of the downstream earlier effective date claim has been accomplished and therefore appellate review of the claim may proceed without prejudicing the Veteran.  Although the Board is remanding the issue of entitlement to an earlier effective date for coronary artery disease for additional development, to include obtaining private medical records, the Board finds that this evidence is not necessary to decide whether an earlier effective date for diabetes mellitus is warranted.  As will be explained below, the medical evidence of record is sufficient to show that the Veteran has had diabetes mellitus since he filed his original claim in January 1998.  Resolution of this issue ultimately turns on when the Veteran filed his initial claim for service connection for diabetes mellitus, so a retroactive VA medical opinion is not needed to fairly decide this issue.  See 38 U.S.C.A. § 5103A (d)(2)(A)-(C); 38 C.F.R. § 3.159 (c)(4)(A)-(C); Chotta v. Peake, 22 Vet. App. 80, 85-86 (2008) (discussing situations when it may be necessary to obtain a "retrospective" medical opinion to determine the date of onset or severity of a condition in years past).

The Board is therefore satisfied that the RO has provided all assistance required by the VCAA.  38 U.S.C.A. § 5103A (West 2014). Hence, there is no error or issue that precludes the Board from addressing the merits of the claim herein decided.


II.  Law and Analysis

The Veteran contends that the proper effective date for the grant of service connection for his diabetes mellitus is his original claim for benefits that was received on January 10, 1983.  See December 2016 Brief.  

A review of the claims file indicates that the Veteran filed a claim for service connection for several disabilities on January 10, 1983.  He filed claims for heart discomfort/chest pain, neck and back pain, left hand pain, right foot pain, constant bleeding from the anus, gastritis, hair loss, concussion, depression, and a varicocele.  His first claim for diabetes mellitus was received by the AOJ on January 30, 1998.

In a May 1999 rating decision, the AOJ denied service connection for diabetes mellitus.  The Veteran did not appeal the decision.

In February 2001 and February 2009, the Veteran filed applications to reopen the claim for service connection for diabetes mellitus.  In May 2002 and November 2009, the AOJ denied the claim.  The Veteran did not appeal those decisions.

In September 2010, the AOJ notified the Veteran that it was conducting a special review of his claims folder in accordance with Nehmer v. United States Department of Veterans Affairs.  In a March 2011 rating decision, the AOJ granted service connection for diabetes mellitus effective January 30, 1998.

The general rule regarding effective dates is that the effective date of an evaluation and award of compensation based on an original claim, a claim re-opened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.

A specific claim in the form prescribed by the Secretary of Veterans Affairs must be filed in order for benefits to be paid to any individual under the laws administered by VA. 38 C.F.R. § 3.15.  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief of entitlement, to a benefit.  38 C.F.R. § 3.1(p).  "Date of receipt" generally means the date on which a claim, information, or evidence was received by VA.  38 C.F.R. § 3.1(r).  Any communication or action indicating an intent to apply for a benefit may be considered an informal claim.  38 C.F.R. § 3.155.

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such an informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a).

With respect to earlier effective date claims for diseases presumed to be caused by herbicide exposure, VA has issued special regulations.  See 38 C.F.R. § 3.816; see also Nehmer v. Veterans Admin. of the Gov't of the U.S., 284 F. 3d 1158 (9th Cir. 2002), aff'd sub nom., Nehmer v. U.S. Veterans Admin., 32 F.Supp. 2d 1175 (N.D. Cal. 1999) and 712 F.Supp. 1404 (N.D. Cal. 1989).  A Nehmer class member is identified as a Vietnam Veteran who has a covered herbicide-related disease.  38 C.F.R. § 3.816 (b)(1)(i).  The term "covered herbicide disease" includes diabetes mellitus.  38 C.F.R. § 3.816 (b)(2)(i). 

The regulation provides for situations where the effective date can be earlier than the date of the liberalizing law, assuming a "Nehmer class member" has been granted compensation from a covered herbicide disease.  Either (1) VA denied compensation for the same covered herbicide disease in a decision issued between September 25, 1985 and May 3, 1989; or (2) the class member's claim for disability compensation for the covered herbicide disease was either pending before VA on May 3, 1989, or was received by VA between May 3, 1989 and the effective date of the statute or regulations establishing a presumption of service connection for the covered disease.  The effective date of the regulation which added diabetes mellitus as a disease presumptively due to in-service exposure to herbicides is May 8, 2001.  See Liesegang v. Sec'y of Veterans Affairs, 312 F.3d 1368 (Fed. Cir. 2002).  In these situations, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose.  38 C.F.R. § 3.816(c)(1), (c)(2).  If neither circumstance exists, the effective date of the award of service connection shall be determined in accordance with either 38 C.F.R. § 3.114 or § 3.400.  See 38 C.F.R. § 3.816(c)(4).

Pursuant to the Nehmer May 1991 Stipulation and Order, awards of disability compensation may, in some circumstances, be made effective retroactive to the date of an earlier claim that was filed or denied before such regulations were issued.  See 66 Fed. Reg. 23166, 23167 (May 8, 2001).  Relevant to the Veteran's claim, a Nehmer class member can receive the effective date of an unrelated earlier claim if evidence of the covered condition is submitted in the course of the appeal for the unrelated claim.  See Veterans Benefits Administration's (VBA's) Revised Training Letter 10-04 at 19 (Feb. 10, 2011).  Specifically, if at the time of a prior decision on any compensation claim, VA had medical evidence containing a diagnosis of a now-covered condition (e.g., diabetes mellitus), then the condition is considered to have been part of the previously denied claim.  Id. (emphasis added).  However, the training letter explicitly noted that medical records alone do not constitute a claim for Nehmer purposes.  Id. (emphasis in original).  See also M21-1, IV.ii.2.C.4.d.

As noted above, the Veteran filed a claim for service connection for several unrelated disabilities in January 1983.  At that time, the claims file did not include evidence that the Veteran had a diagnosis of diabetes mellitus.  The medical evidence of a diagnosis of diabetes mellitus was received in connection with the claim for service connection that was received on January 30, 1998.  Therefore, a June 1983 effective date for diabetes mellitus is not warranted.  

In this case, the Veteran filed his first claim for compensation benefits for diabetes mellitus on January 30, 1998.  Prior to January 30, 1998, nothing in the record can be reasonably viewed as a claim for compensation for diabetes mellitus.  Because the Veteran's claim was received more than one year after his separation from military service, as noted previously, the effective date will be the later of the date of claim or the date the disability arose.  See 38 C.F.R. § 3.816(c)(2).  Therefore, the earliest possible effective date for the award of service connection for diabetes mellitus is January 30, 1998, which is the date of claim.

The medical evidence in the claims file indicates that the Veteran had diabetes mellitus prior to January 30, 1998.  However, the mere existence of medical evidence of a disorder does not establish an intent to seek service connection, or entitlement to an earlier effective date.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); Lalonde v. West, 12 Vet. App. 377, 382 (1999).  Rather, a formal or informal claim must be filed in order for any type of benefit to accrue or be paid, and a claim for service connection must indicate an intent to apply for that benefit.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. §§ 3.151(a), 3.155(a); Jones v. West, 136 F.3d. 1296, 1299 (Fed. Cir. 1998). 

As previously noted, an effective date is assigned based on the date of the claim or the date entitlement arose, whichever is later.  In the present case, the date the claim was received on January 30, 1998, is later than the date entitlement arose.  Therefore, an effective date prior to January 30, 1998, for diabetes mellitus is not warranted.

In reaching the above conclusion, the benefit of the doubt doctrine was considered.  However, as a preponderance of the evidence is against the claim, this doctrine is not for application.  See 38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an effective date prior to January 30, 1998, for the grant of service connection for diabetes mellitus is denied.



REMAND

The Veteran contends that the proper effective date for the grant of service connection for his coronary artery disease is his original claim for benefits, January 10, 1983.  See December 2016 Brief.  

During service, a June 1980 Report of Medical Examination notes the Veteran's heart as abnormal and that he had symptoms at the apex.  A June 1982 emergency room record from Walter Reed Army Medical Center indicates the Veteran complained of chest and left arm pain of varying degrees.  He stated that he had symptoms of tingling in his left arm and chest for the last three years.  A note was made to rule out acute myocardial ischemia.  He was admitted to the hospital; however, his inpatient treatment records are not of record.  

In January 1983, the Veteran filed claims for service connection for several disabilities, including heart discomfort/chest pain.  He indicated that he had been treated for this condition at Walter Reed Medical Center in July 1982.

A general medical examination was scheduled for a date in April 1983; however, prior to the examination, the Veteran notified the AOJ (Seattle RO) that he was out of the state and would contact the VA when he wanted another appointment.  See April 1983 Report of Contact.  In May 1983, the AOJ notified the Veteran that it could not grant his claim for disability benefits because he failed to report to the scheduled examination.  The AOJ stated that no further action would be taken unless it received notification of his willingness to report for an examination and that if he did so, an examination would be re-scheduled and the claim would be reconsidered.  

In July 1983, the Veteran notified the AOJ that he was unable to report to the VA examination because he was working in Germany.  He indicated that there was supposed to be an examination scheduled in Germany and asked whether that was still possible.  He noted that he would be in Germany until January 1985.  Later that month in July 1983, the Seattle RO transferred the Veteran's file to the RO in Washington D.C. to schedule an overseas examination.  

In August 1983, the RO in Washington D.C. sent a letter to the Veteran requesting that he provide his complete address in Germany so it could process his claim.  In December 1983, the Veteran responded and indicated that he and his family had returned to Texas because he had been terminated from his position in Europe.  He provided an address in Texas for correspondence.  

In April 1984, the Veteran's claims file was transferred to the RO in Waco, Texas.  No further attempts were made to schedule the Veteran for a VA examination in connection with his January 1983 claim.

In January 1991, the Veteran's claims file was transferred to the RO Detroit.  On January 30, 1998, the Veteran filed a claim for several disorders, which led to the grant of service connection for a heart condition.  

Based on the foregoing, the Board finds that the May 1983 rating decision did not become final because the Veteran indicated that he was willing to report for a VA examination.  In addition, the AOJ began efforts to schedule him for an overseas examination and notified him that his claim would be reconsidered.  Thus, the January 1983 claim for service connection for a heart condition remained pending until it was finally denied in a May 1999 rating decision.  

As the Veteran's claim was pending before VA on May 3, 1989, he may be entitled to an effective date from the date after he separated (since the claim was received within one year from service) or the date the disability arose, whichever is later.  38 C.F.R. § 3.816(c)(2).  In this case, however, it is unclear when the disability arose.  

Private treatment records indicate that the Veteran was admitted to Detroit Osteopathic Hospital in June 1993 for what was believed to be a non-Q-wave myocardial infarction.  It was noted that he had previously been hospitalized for chest pain at Grace Hospital in 1991.  

In July 1993, the Veteran was transferred to St. John Hospital for a cardiac catheterization, which revealed atherosclerosis and coronary artery disease.  It was noted that he reported experiencing chest pain on and off since 1980.  He stated that he requested medical advice for his chest pain in 1980 and was diagnosed with possible cardiomegaly in Washington, D.C.  He also stated that he experienced chest pain in 1991 and was admitted to Grace Hospital.  He underwent a stress test, which was normal, and was diagnosed as having cardiomegaly.  

As noted above, the Veteran indicated that he was treated for a heart condition at Walter Reed Medical Center in the early 1980s and at Grace Hospital in 1991; however, an attempt has not been made to obtain these records.  Thus, pursuant to VA's duty to assist, a remand is necessary so that an attempt can be made to obtain these records.  

In addition, the Board finds that a retrospective VA medical opinion would be helpful in determining when the Veteran's coronary artery disease/ischemic heart disease arose.

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should attempt to obtain any separately stored in-patient hospitalization records for treatment the Veteran received during service, including from the Walter Reed Medical Center.  

2.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his heart condition, to include Grace Hospital in 1991.  After acquiring this information and obtaining any necessary authorizations, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA treatment records.

3.  After obtaining any outstanding and identified records, the AOJ should refer the Veteran's claims file to a VA examiner for an opinion as to when his coronary artery disease/ischemic heart disease arose.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements. 

After considering the Veteran's pertinent medical history and lay statements regarding his symptoms, the examiner is asked to provide an opinion as to when his coronary artery disease/ischemic heart disease first arose.  In rendering this decision, the examiner should identify when the disability first manifested rather than when it was first diagnosed.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

4.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  

5.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If any benefit sought is not granted, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


